Citation Nr: 1033248	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-13 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
herniated nucleus pulposus of the lumbar spine.

2.  Entitlement to service connection for a left knee disability 
(characterized as residuals of a post-operative left knee 
anterior cruciate ligament defect).

3.  Entitlement to a separate compensable rating for a 
neurological defect related to service-connected herniated 
nucleus pulposus of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1986 until October 1986, 
October 1988 until January 1992, and from February 2003 until 
February 2005.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During the pendency of her appeal, the Veteran has raised 
additional claims.  At the present time, however, the claims 
listed above represent the only issues currently before the Board 
and subject to the Board's jurisdiction.

The issue of entitlement to a separate compensable rating for a 
neurological deficit associated with herniated nucleus pulposus 
of the lumbar spine has been raised by the record in this case.  
This issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.   VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
service-connected herniated nucleus pulposus of the lumbar spine 
is manifested by, at worst, flexion to 80 degrees and extension 
to 20 degrees without pain and muscle spasms without guarding or 
abnormal gait.

2.  The competent medical evidence shows that a left knee 
disability (characterized as a left knee anterior cruciate 
ligament defect) was not incurred during service and is not 
attributable to service




CONCLUSIONS OF LAW

1.   The criteria for an initial rating greater than 10 percent 
for herniated nucleus pulposus of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5237 (2009).

2.  A left knee disability (characterized as a left knee anterior 
cruciate ligament defect) was not incurred in or aggravated by 
service and post-surgical residuals are not due to service.  38 
U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's claim for a higher rating of her herniated nucleus 
pulposus of the lumbar spine arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 
2009).  Therefore, no further notice is needed under VCAA.

With respect to the Veteran's service connection claim, the VCAA 
duty to notify was satisfied by way of letters sent to the 
Veteran in November 2005 and March 2006 which addressed all 
notice elements and were sent prior to the initial RO decision in 
this matter.  The letters provided information as to what 
evidence was required to substantiate the claims and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  Furthermore, the March 2006 letter 
informed the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.  
Thus, the Board finds that VA has met the duty to notify in this 
case.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Service treatment records have been obtained as have 
records of private and VA treatment.  The Veteran was afforded a 
VA examination of her spine in February 2007, during which the 
examiner reviewed her claims file, took down the Veteran's 
reported history, conducted diagnostic testing, and reached 
conclusions based on the examination that are consistent with the 
record.  The examination is found to be adequate for rating 
purposes.  The Board notes that the Veteran was afforded the 
opportunity to undergo an additional VA examination in April 2009 
but she failed to report for the examination and no good cause 
for her failure to report was shown.

The Veteran's left knee was examined in April 2006.  Because the 
examiner failed to offer an opinion regarding the etiology of the 
Veteran's left knee disorder, however, the Board recognizes that 
this VA examination was not adequate for rating purposes.

The Federal Circuit has rejected the proposition that "medical 
examinations are to be routinely and virtually automatically 
provided to all Veterans in disability cases involving nexus 
issues."  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any 
complaints or treatment of the left knee.  Moreover, although 
post-service evidence shows treatment of the Veteran's left knee 
within one year of separation, no evidence, other than the 
Veteran's lay statements, has been offered showing that the 
Veteran's left knee anterior cruciate ligament defect was caused 
in or as a result of service.  For all of these reasons, the 
evidence does not indicate that the claimed disability may be 
related to active service such as to require an examination 
adequate for rating purposes even under the low threshold of 
McLendon.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has considered such statements carefully and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Higher Initial Rating Claim

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2009); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. 
Mansfield, the Court extended entitlement to staged ratings to 
claims for increased disability ratings where "the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  
Here, the disability has not significantly changed and a uniform 
evaluation is warranted.

In the rating decision on appeal, the Veteran was awarded service 
connection for herniated nucleus pulposus of the lumbar spine and 
granted an evaluation of 10 percent effective August 31, 2005.  
The Veteran's disability is rated under 38 C.F.R. § 4.71a, DC 
5237 for lumbosacral strain.

Disabilities rated under DC 5237 are evaluated based on the 
General Rating Formula for Disease and injuries of the Spine.  
The General Rating Formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to DC's 5235 to 5243 unless the 
disability rated under DC 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a (2009).

Under the General Rating Formula, the Veteran's current 10 
percent rating is demonstrated by forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or muscle spasms, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more f the height.  38 C.F.R. 
§4.71a, DC 5237 (2009).  A 20 percent evaluation is called for on 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  40 percent ratings 
are demonstrated by evidence of forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  On evidence of 
unfavorable ankylosis of the entire thoracolumbar spine, a 50 
percent rating is warranted, while a 100 percent rating is 
demonstrated on unfavorable ankylosis of the entire spine.  Id.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.  Id.

Note (2) indicates that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  Id.

Under Note (4), each range of motion measurement is to be rounded 
to the nearest five degrees.  Id.

Note (5) dictates that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note (6) requires that VA separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there is 
unfavorable ankylosis of both segments, which will be rated as a 
single disability.  Id.

The rating criteria dictate that intervertebral disc syndrome may 
be rated on incapacitating episodes.  Id.  Before considering the 
merits of this case, the Board notes that a diagnosis of 
intervertebral disc syndrome has not been made; thus, the Board 
will not consider a rating based on incapacitating episodes.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or mal-aligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  In determining the degree of 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 
and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In addition, when assessing the severity of a 
musculoskeletal disability that is at least partly rated on the 
basis of limitation of motion, VA is generally required to 
consider the extent that the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his symptoms 
are most prevalent ("flare-ups") due to the extent of his pain, 
weakness, premature or excess fatigability, and incoordination.  
DeLuca at 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2009).

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2009).

The Veteran reports that she first injured her back in August 
1987 while training.  Specifically, she has stated that the 
injury occurred when jumping off of a 34-foot jump tower.

At a VA examination in April 2006, the Veteran reported chronic 
low back pain for which she used a TENS unit.  A neurologic 
examination demonstrated no difficulties with walking, standing, 
or sitting and the Veteran denied any persistent numbness or 
tingling of the extremities.  Patellar and Achilles deep tendon 
reflexes were 2+ bilaterally and sensory examination disclosed 
normal light touch in all extremities.  Evaluation of the back 
showed no deformity and normal flexion of the spine with no 
tenderness along the lower spine.

An April 2006 report from a private physician indicated that the 
Veteran complained of daily, localized, throbbing pain in the 
small of her back, without any radiating component.  The Veteran 
had good lumbar range of motion, with forward flexion of 4/4.  
Her abdomen was soft, nontender, and non-distended.  She had 
associated lumbar spasms and motor strength was five out of five 
throughout the lower extremities.  Deep tendon reflexes were 1+ 
and symmetrical.

Magnetic resonance imaging (MRI) of the lumbar spine taken in 
April 2006 showed disc desiccation through the lumbar spine with 
relative sparing at the L1-2 level.  Annular rent was identified 
at the L3-4 and L4-5 levels, and diffuse disc bilges were seen at 
all levels from L3 to S1.

An August 2006 MRI of the Veteran's lumbar spine revealed, at the 
L4-5 level, moderate disc space narrowing and dehydration changes 
associated with diffuse bulging disc and a very small central 
disc protrusion.  There was no neural foraminal or central canal 
compromise.   At the L5-S1 level, moderate dehydration disc 
changes were seen as was mild disc space narrowing evidently 
associated with a minimal annular bilge.  Marrow signal intensity 
as well as facet and vertebral body alignment were normal.  There 
were no intrathecal space occupying lesions.  The Veteran 
endorsed left hip and leg pain with numbness and tingling.  The 
impression was of multilevel degenerative changes, and no disc 
herniations, neural foraminal or central canal stenosis.

On VA examination in February 2007, the Veteran used no assistive 
devices, walked with a normal gait, reported no incapacitating 
episodes over the preceding year, and had not had any flare-ups, 
only steady pain.  The Veteran had flexion to 80 degrees, 
extension to 20 degrees, and lateral bilateral flexion and 
rotation to 40 degrees; all without pain.  Ranges of motion, 
coordination, fatigue, endurance, and level of pain were 
unaffected by repetitive motion.  The Veteran could stand on her 
heels and toes to walk, had 1+ reflex in the left knee, 1+ reflex 
in both ankles, but no reflex in the right knee.  Straight leg 
raising signs were negative bilaterally, and she had no loss of 
sensation in the lower extremities.  The impressions were of 
multilevel disc disease from L2 to S1, central stenosis at L3-4, 
right paracentral disc protrusion at L5-S1 and chronic pain 
secondary to degenerative disc disease of the lumbar spine.

The Veteran was scheduled for a VA examination in April 2009, but 
failed to attend the examination, request a rescheduled date, or 
supply just cause for having missed her scheduled appointment 
time.  Nonetheless, at a hearing before a decision review officer 
that same month, the Veteran described tightness in the low back 
as well as a "mostly dull, recurring pain."  She indicated 
experiencing muscle spasms "all the time," and endorsed 
occasional radiation down both legs, but mostly on the right 
side.

The Board finds that the preponderance of the evidence is against 
the Veteran's higher initial rating claim for herniated nucleus 
pulposus of the lumbar spine.  After a careful review of the 
record, the Board finds the Veteran's herniated nucleus pulposus 
of the lumbar spine to be 10 percent disabling.  The current 10 
percent evaluation contemplates forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of the height.  38 
C.F.R. § 4.71a, DC 5237.  In order to warrant a 20 percent 
rating, there must be the functional equivalent of forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, or a combined range of motion not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis for 20 
a percent rating.  Id.  A 40 percent rating is indicated by 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  Id.  
Here, the Veteran has flexion to 80 degrees and extension to 20 
degrees without pain.  Furthermore, her range of motion, 
coordination, fatigue, endurance, and level of pain are 
unaffected by repetitive motion.  Although the Veteran has 
reported some muscle spasms, these have not been shown to result 
in guarding or abnormal gait.  Accordingly, the Board finds that 
the criteria for a higher initial rating than the Veteran's 
current 10 percent rating have not been met.  Id.

The Veteran has asserted that her level of disability meets the 
criteria for a higher rating than the one assigned.  While the 
Board finds the testimony of the Veteran to be credible, even 
when accepted as true, it does not provide a basis for a higher 
evaluation.  Furthermore, the Board notes that the medical 
evidence prepared by skilled professionals indicates 
symptomatology consistent with the Veteran's current 10 percent 
rating.  Based on the foregoing, the Board concludes that the 
Veteran's herniated nucleus pulposus of the lumbar spine 
disability has been 10 percent disabling throughout the time 
period on appeal.  

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.

Service Connection

The Veteran claims to have injured her left knee during active 
service.  Specifically, during an April 2009 hearing she stated 
that in February 2005, only a few weeks prior to separation, she 
saw an orthopedic doctor regarding her right knee and was told 
that she had injured her left knee.  

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

As an initial matter, the Board notes that the Veteran has not 
alleged that the claimed disability was incurred in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) 
are not for application.

The Veteran's service treatment records do not reflect any 
complaints or treatment referable to the left knee during 
service.  In October 2004, an examination indicated that the 
Veteran's lower extremities were normal and she affirmatively 
stated that she had no history of knee trouble (e.g. locking, 
giving out, pain, or ligament injury, etc.).  An in-service 
private examination of the Veteran's knees in February 2005, 13 
days prior to separation, revealed "3+ course patellofemoral 
crepitation on the right compared to 1+ on the left."

Based on the foregoing, the service treatment records show that a 
left knee disability was not incurred during service.  This does 
not in itself, however, preclude a grant of service connection.  
Again, service connection may be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2009).  Nevertheless, a review of the post-service 
evidence leads to the conclusion that currently diagnosed left 
knee anterior cruciate ligament (ACL) defect is not related to 
active service, for the reasons discussed below.

Dr. R.B. took an MRI of the Veteran's left knee in February 2006.  
The MRI showed intact ACL and posterior cruciate ligament.  
Subtle oblique signal was noted and was described as "likely 
representing subtle small tear."  The impressions given included 
that, aside from an oblique meniscal tear, there was no further 
evidence on internal derangement and the Veteran's ACL was 
intact.  In a report, Dr. R.B. stated that "[p]revious MRI that 
was done a year ago ordered by [Dr. K.B.] showed . . .  a 
possible strain to the [left] anterior cruciate ligament."  Dr. 
R.B went on to recommend an MRI of the left knee to rule out an 
anterior ACL tear.

In April 2006, the Veteran was seen for a VA examination during 
which she complained of a one year history of left knee pain.  On 
examination she had flexion to 100 degrees and extension to zero 
degrees.  The knee had subpatellar crepitation and positive 
McMurray's sign, however the cruciate and collateral ligaments 
appeared to be intact.  The impression was of medial meniscal 
tear of the left knee.

The Veteran underwent surgery relating to medial meniscus tear 
and chondromalacia of the left knee in April 2006.  This included 
arthroscopy with partial lateral meniscectomy and medial 
plicectomy, as well as abrasion chondroplasty of the 
patellofemoral joint.

In May 2006 Dr. K.B. submitted a note on the Veteran's behalf 
stating that she "did not have her left knee operated on in 2005 
because she got pregnant.  There was no reason to operate on her 
left knee until she delivered her pregnancy."  In a statement of 
May 2007, the Veteran indicates that in February 2005 she saw an 
orthopedic doctor regarding pain in her right knee.  She claims 
to have been "verbally told . . . that there were problems with 
both knees, but since the right one was the one that had locked 
and it was in great pain" it should be addressed first.  
Although crepitation in the left knee was first diagnosed at that 
time, she reported having had "crackling noises and stiffness" 
prior to reporting to a physician in February 2005.  The Veteran 
states that because she became pregnant in March 2005, she was 
unable to undergo surgery to treat her knees.

In considering the lay and medical history as detailed above, the 
Board notes that the Veteran is competent to give evidence about 
what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain situations, 
lay evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In the present case, left knee pain is capable of lay observation 
and thus the Veteran's statements constitute competent evidence.  
The Board now must consider the credibility of such evidence.  
Again, service treatment records do not reflect in-service 
complaints referable to the left knee, although a private medical 
record does indicate 1+ patellofemoral crepitation less than two 
weeks prior to separation.   While the Board recognizes that 
patellofemoral crepitation was noted during service, there is no 
indication that crepitation amounted to, or was indicative of a 
disability.  The Board notes that the Veteran has been 
inconsistent in reporting the date on onset of left knee pain.  
Specifically, in April 2006 the Veteran endorsed an onset of left 
knee pain one year prior to that date; i.e. three months after 
separation from service.  In statements made to VA in pursuit of 
her claim for benefits, however, the Veteran stated that 
crepitation began some time before February 2005.   The Board 
finds statements made when seeking medical attention in 2006 more 
probative than those made in pursuit of compensation benefits.

Given inconsistencies in the record, the Veteran's credibility is 
reduced and her statements are of limited probative value in 
establishing chronicity and continuity of symptomatology.  
Accordingly the Board finds statements made to medical 
professionals, the lack of evidence of an in-service disease or 
injury, and the lack of any credible opinion linking the 
Veteran's left knee anterior cruciate ligament defect to service 
to be more probative than the Veteran's statements alleging in-
service onset and continuity of symptomatology.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 10 percent for 
herniated nucleus pulposus of the lumbar spine is denied.

Entitlement to service connection for a left knee disability 
(characterized as a left knee anterior cruciate ligament defect) 
is denied.

REMAND

As discussed above, Note (1) to the General Rating Formula for 
Disease and injuries of the Spine specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
DC's 5237-5243, Note (1) (2009).  As outlined in the 
Introduction, the issue of entitlement to a separate compensable 
rating for a neurological defect which may be associated with the 
Veteran's service-connected herniated nucleus pulposus of the 
lumbar spine has been raised by a review of the claims file.

For claims in which symptoms of a neurologic defect have been 
claimed or found, 38 C.F.R. § 4.120 dictates that neurological 
conditions and convulsive disorders are to be rated in proportion 
to the impairment of motor, sensory or mental function.  38 
C.F.R. § 4.120 (2009).  Under 38 C.F.R. § 4.124a, disability from 
neurological disorders is rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  With partial loss of use of one or more extremities 
from neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the peripheral 
nerves.  The term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type of 
picture for complete paralysis given with each nerve, whether due 
to varied level of the nerve lesion or to partial regeneration.  
When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123, see 38 C.F.R. § 4.124.

In April 2006, a neurologic examination demonstrated no 
difficulties with walking, standing, or sitting and the Veteran 
denied any persistent numbness or tingling of the extremities.  
Patellar and Achilles deep tendon reflexes were 2+ bilaterally 
and sensory examination disclosed normal light touch in all 
extremities.  Also in April 2006, the Veteran reported lumbar 
spasms, although motor strength in the lower extremities was 
unaffected and deep tendon reflexes were normal.

In August 2006, the Veteran endorsed left hip and leg pain with 
numbness and tingling, and in February 2007 she could stand on 
her heels and toes to walk, had 1+ reflex in the left knee, 1+ 
reflex in both ankles, but no reflex in the right knee.  At that 
time leg raising signs were negative bilaterally, and she had no 
loss of sensation in the lower extremities.  Then, at a hearing 
in April 2009, the Veteran indicated experiencing muscle spasms 
"all the time," and endorsed occasional radiation down both 
legs, but mostly on the right side.

The Board finds that further clarification is needed in order to 
determine what neurologic symptoms the Veteran has and whether 
such symptomatology is due to her service connected herniated 
nucleus pulposus of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  The claims file should be made 
available for review by the examiner(s).  
Based on a review of the claims file and 
physical examination of the Veteran, the 
examiner is asked to identify all neurologic 
disorders which are associated with the 
Veteran's service-connected herniated nucleus 
pulposus of the lumbar spine.  For each 
disorder identified, the examiner is to 
provide an evaluation adequate for rating 
purposes.

2.  Thereafter, readjudicate the Veteran's 
claim of entitlement to a separate 
compensable rating for a neurological defect 
related to service-connected herniated 
nucleus pulposus of the lumbar spine.  If the 
benefits sought on appeal remains denied, the 
Veteran and his service representative should 
be provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


